Title: To Benjamin Franklin from John Paradise and William Jones, 1 June 1779
From: Paradise, John,Jones, William
To: Franklin, Benjamin


1 June 1779.
Mr. Paradise and Mr. Jones present their best respects to Dr. Franklin. Being informed that the King’s passport was absolutely necessary for them to go out of France, they sent to Versailles for that purpose, and have just received the enclosed answer. May they trouble his Excellency to insert in his passport what they seem to want namely, that Mr. Paradise is an American gentleman born in Greece (if où ils sont nès must be taken literally,) and that Mr. Jones is an Englishman with one valet de chambre. They are ashamed of giving his Excellency this trouble and wish him perfect health and happiness.
 
Addressed: A Son Excellence / Mr. Benj. Franklin / Ministre Plenipotentiaire / des Etats Unis / de l’Amerique
Notation: Paradise et Jones 1er juin 1779
